DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210097315 to Carruthers (“Carruthers”) in view of US 20180365888 to Satzoda (“Satzoda”).
Regarding Claim 1:  “A monitoring information recording apparatus comprising:
a recording processing unit configured to record, in a case that monitoring information … meets a predetermined criterion, the monitoring information in a first mode,  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the predetermined criterion based on the monitoring information describes a triggering event.  Prior art teaches various such triggering events, for example:  “monitoring device can trigger an event when it's being powered down and takes photos from the cameras of the device.”  Carruthers, Paragraph 54.  See similarly in Satoza, Paragraph 35.)
monitoring information including at least one of a captured image of a monitoring target and a measurement value calculated based on the captured image (“sensor data [measurement value] may be combined with the audio/video data [captured image] as it is captured.  Carruthers, Paragraph 51.  See similarly in Satoza, Paragraph 35.)
wherein the recording processing unit records, in a case that the monitoring information has not been recorded in the first mode for a predetermined period of time or longer, the monitoring information in the first mode regardless of whether the criterion is met or not, and  (Under the or rear camera” where “sensor data may be combined with the audio/video data as it is captured.”  Additionally note that the frame rate can be configured for each camera, which provides additional examples of predetermined time periods. Carruthers, Paragraph 51. See similarly in Satoza, Paragraph 35.)
wherein the recording processing unit records, in a case that the captured image has not been recorded in the first mode for a predetermined first period of time or longer, the captured image in the first mode regardless of whether the criterion is met or not, and  (“the data capture functionality 240 may periodically capture, such as for example between every 1 to 5 seconds, still images from the front camera and/or rear camera” where “sensor data may be combined with the audio/video data as it is captured.”  Additionally note that the frame rate can be configured for each camera, which provides additional examples of predetermined time periods. Carruthers, Paragraph 51. See similarly in Satoza, Paragraph 35.)
in a case that the measurement value has not been recorded in the first mode for a predetermined second period of time or longer, the recording processing unit records the measurement value in the first mode regardless of whether the criterion is met or not.”  (“the data capture 
Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, periodic recording may occur at the same period of time for each case or at the single period of time which is set to be longer than the predetermined period of time, predetermined first period of time, and predetermined second period of time.  
It is not clear if Applicant intends to claim a different triggering time for each claimed sensor or combination of sensors, however for purposes of compact prosecution, it is noted that Carruthers teaches that various capture periods can be set for various sensors (as cited above), but does not provide examples.
Satoza provides such a teaching:  “Each analysis module can be … updated based on newly received, up-to-date measurements; … The analysis and/or training module(s) can be run or updated concurrently with one or more other modules, serially, at varying frequencies, or at any other suitable time.”  Satoza, Paragraph 35.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Carruthers to actually set different triggering times for different sensors or combination of sensors as taught in Satoza, in order to capture and process multiple streams of video or sensor data at rates that are appropriate for the type 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The monitoring information recording apparatus according to claim 1, wherein the recording processing unit records or does not record in a second mode, the monitoring information that is not recorded in the first mode, and in the second mode, a storage period is shorter than a storage period in the first mode, or a degree of compression is higher than a degree of compression in the first mode.”  (First note that the claim language does not actually require an additional function to be performed, therefore this claim is rejected for reasons stated for Claim 1.  Also note that the data for each analysis module can be updated and thus stored “at varying frequencies, or at any other suitable time,” thus making it obvious to vary such periods to be longer or shorter.  Satoza, Paragraph 35.  See analysis and statement of motivation in Claim 1.)
Regarding Claim 4:  “The monitoring information recording apparatus according to claim 1, wherein the criterion includes a criterion for selecting whether to record the monitoring information in the first mode based on a degree of a time-passage change in the measurement value.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, 
Regarding Claim 5:  “The monitoring information recording apparatus according to claim 1, wherein the criterion includes a criterion for selecting whether to record the monitoring information in the first mode based on brightness of the captured image, a degree of a time-passage change in a shadow contained in the captured image or noise contained in the captured image, or whether the captured image indicates an entry of an object in the monitoring target.”  (“monitoring device 602 uses a proximity detector 610 facing the interior of the vehicle in order to detect that an occupant may be attempting to perform a gesture … the proximity detector may detect an object, such as an occupants hand, within a proximity range such as 30 cm (approximately 12 inches), and the detection of the object may be treated as a gesture”  See Carruthers, Paragraph 68.)
Regarding Claim 6:  “The monitoring information recording apparatus according to claim 1, further comprising: an acquisition unit configured to acquire output from a sensor configured to detect an environment of the monitoring target, wherein the criterion includes a criterion for selecting whether to record the monitoring information in the first mode based on the output from the sensor acquired by the acquisition unit.”  (See sensing of an object in the proximate environment in Claim 5.  Also see other examples of “Sampling sensor signals indicative of the physical environment Sl00 functions … The sensor samples can be: optical, acoustic, vibration, light, kinematic, temperature, pressure, vehicular operation parameters, or be a measurement of any other suitable parameter.” Staoza, Paragraph 40.  See use of sensor data in evaluating a predetermined criterion for the first mode in Claims 1 and 4.)
Regarding Claim 7:  “A monitoring information recording system comprising:
the monitoring information recording apparatus according to claim 1, and  (See reasons for rejection in Claim 1.)
an image capturing unit configured to image-capture the monitoring target, wherein the image capturing unit image-captures the captured image.”  (Carruthers “takes photos from the cameras of the device.”  Carruthers, Paragraph 51.)
Claim 8, “A control method,” is rejected for reasons stated for Claim 1, because the apparatus elements of Claim 1 perform the method steps of Claim 8.
Claim 10, “A non-transitory computer-readable recording medium containing a monitoring information recording program that causes a computer to function as the recording processing unit according to claim 1,” is rejected for reasons stated for Claim 1, and because prior art teaches “Some embodiments are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483